Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
                An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)).

Step 1 – Statutory Category
                Claim 1 is directed towards a series of mental processes for synchronizing and positioning, as well as comparing data and is therefore a process.

Step 2A, Prong One — Recitation of Judicial Exception

     Claim 1 is directed to a method of providing accurate position location by synchronizing intentionally positioned vehicles and transmitting coded signal from the vehicles prior to comparing the arrival time measurements. However, no particular sensor, controller, or processor appears to be performing the actual method steps of “positioning first, second, third vehicles,” “synchronizing first, second, third vehicles,” “producing terrain strip-map,” or “mensurating terrain strip map,” “transmitting respective coded signal,” and “comparing TDOA”. Rather, it appears the various steps of “positioning first, second, third vehicles,” “synchronizing first, second, third vehicles,” “producing terrain strip-map,” or “mensurating terrain strip map,” “transmitting respective coded signal,” and “comparing TDOA” are evaluations and judgements that may be performed in the human mind. It is determined that the recited claims recite mental processes e.g., in claim 1: “positioning…vehicles”, “synchronizing first, second, third vehicles,” “producing terrain strip-map,” “mensurating terrain strip map,” “transmitting respective coded signal,” and “comparing TDOA” –these are all observations, evaluations, judgments, or opinions regarding whether data, e.g. “time arrival,” is within a range or if satisfies a set of parameters; and, as such, they are mental processes that are performed in the human mind and therefore amount to an abstract idea. The Office has laid out the evidence from Applicant’s disclosure regarding the recited claims reciting an abstract idea under the 2019 Guidance, these observations, evaluations, judgements, and opinions fall within the “mental process” grouping. Accordingly, claim 1 recites an abstract idea. The claims do not include additional 1 recites an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
                If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
     Here, apart from the claimed mental process operations (“positioning…vehicles,” “synchronizing first, second, third vehicles,” “positioning a mother aerial vehicle,” “producing terrain strip-map,” or “mensurating terrain strip map,” “transmitting respective coded signal,” and “comparing TDOA”), the only additional elements recited in claim 1 are the additional steps of providing “GPS signals”. These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception. Accordingly, these elements do NOT integrate the judicial exception into a practical application of the exception. It has been determined that all claim elements are directed to the mental processes and do not result in an improvement in the functioning of the computer 

Step 2B — Inventive Concept
For Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

The method recited in claim 1 merely uses a computer system including generic components (e.g. “GPS” in claim 1) as a tool to perform the abstract idea (the observations, evaluations, judgements associated with comparing TDOA values and determining if said values fall within ranges or within guidelines). The application of the abstract idea using generic computer components (“GPS” in claim 1) does not transform the claims into a patent-eligible application of the abstract idea and does not result in an improvement in the functioning of the computer or another technology. 

     As set forth above it has been concluded that claim 1 does NOT include additional elements (e.g. the additional steps of providing GPS in claim 1), that are sufficient to amount to Claims 1 (e.g. the additional steps of positioning GPS) are sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows: It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
     As recited above, apart from the limitations that recite an abstract idea, the additional elements in the recited claims are the steps of positioning GPS signals (claim 1), which merely recites insignificant extra-solution activity to the judicial exception. Also, the methods in the recite claims merely uses a computer system including generic components (“system” in claim 1) as a tool to perform the abstract idea. The application of the abstract idea using generic Claim 1 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 USC 102(a)(1) as being anticipated by Wu et al. US 9218741. 


As to claim 1, Wu teaches a method for determining if spoofing of global positioning system (GPS) signals is occurring in a region (abstract), said method comprising: positioning (esp. c.f. figs. 9-10) first, second, and third aerial vehicles (there are up to six aerial vehicles; c.f. “direct-reply aircraft” of col.17 lines 19-52) at a first altitude and being spaced apart to form a triangle (multiple triangles can be formed among the spaced apart three to six vehicles, see figs.9-10); synchronizing said first, second, and third aerial vehicles with each other (see figs.3-5, 13, no specific “synchronizing” is specified in the instant claim, so the synchronization shown in these figures suffices); positioning a mother aerial vehicle a distance away from said first, second, and third aerial vehicles at a second altitude (any of the plurality of “eavesdropping aircraft” of col.12 lines 29-48 and col.17 lines 54-col.18 lines 24 can be considered “mother aerial vehicle”), and transmitting coarse geolocation information by said mother aerial vehicle to each of said first, second, and third aerial vehicles for directing said first, second, and third aerial 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646